               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

UNITED STATES OF AMERICA

v.                                               CAUSE NO. 1:17cr68-LG-JCG-5

MICHAEL TODD WARD

      ORDER DENYING MOTION FOR COMPASSIONATE RELEASE

      BEFORE THE COURT is the [371] Motion for Compassionate Release filed

by the defendant, Michael Todd Ward. The Government has filed a response in

opposition to the Motion, and Ward has filed a reply. After reviewing the

submissions of the parties, the record in this matter, and the applicable law, the

Court finds that Ward’s Motion should be denied.

                                   DISCUSSION

      On January 26, 2018, Ward pled guilty to conspiracy to possess with intent to

distribute methamphetamine and cocaine hydrochloride, in violation of 21 U.S.C. §

841(a)(2). He was sentenced to 151 months of imprisonment, 5 years of supervised

release, a $10,000 fine, and a $100 special assessment. He is currently serving his

sentence at FPC Montgomery.

      Ward originally filed a [314] Motion for Compassionate Release on May 21,

2020. The Court denied Ward’s request for failure to exhaust administrative

remedies. (See Order, ECF No. 339). On May 4, 2021, Ward filed his second [371]

Motion for Compassionate Release, claiming that he is more vulnerable to COVID-

19 than other inmates. He claims he suffers from various illnesses, such as



                                         -1-
hyperlipidemia, hypertension, and diabetes. (See Mot., at 2, ECF No. 371). He also

asserts to be anemic and suffers with sleep apnea, which requires him to take an

array of prescription medicines. (Id.). Ward maintains that the conditions at FPC

Montgomery create an optimal environment for the transmission of COVID-19. The

Government objects to Ward’s Motion on its merits.1

         A court can reduce a sentence “if it finds that extraordinary and compelling

reasons warrant such a reduction” and “that such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. §

3582(c)(1)(A). The Court also must consider the factors set forth in 18 U.S.C. §

3553(a), to the extent they are applicable. See 18 U.S.C. § 3582(c)(1)(A). The

Sentencing Commission has not issued a relevant policy since the First Step Act of

2018 (“FSA”) amended 18 U.S.C. § 3582(c)(1)(A) to permit defendants to file motions

for compassionate release.2 The old pre-FSA policy statement appears in U.S.S.G. §

1B1.13, and only applies to “‘motion[s] of the Director of the Bureau of Prisons.’”

United States v. Shkambi, 993 F.3d 388, 391 (5th Cir. 2021) (quoting U.S.S.G. §

1B1.13). District courts are not bound by the policy statement nor the commentary

but are bound only by § 3582(c)(1)(A)(i) and the § 3553(a) factors. Shkambi, 993

F.3d at 393. Courts nonetheless find § 1B1.13 informing to the analysis of what

may be “extraordinary and compelling” to merit compassionate release. United




1   See United States v. Franco, 973 F.3d 465, 468 (5th Cir. 2020).

2Prior to enactment of the First Step Act, only the Bureau of Prisons could file
motions for compassionate release.
                                           -2-
States v. Thompson, 984 F.3d 431, 433 (5th Cir. 2021); see also United States v.

Rivas, 833 F. App’x 556, 558 (5th Cir. 2020).

         Here, the Court finds that Ward’s medical conditions do not justify release.

His medical conditions are not terminal and do not substantially diminish his

ability to provide self-care in the institutional setting or otherwise present

extraordinary and compelling reasons justifying compassionate release. Thompson,

984 F.3d at 433 (citing U.S.S.G. § 1B1.13 cmt. n.1(A)). The Court recognizes that

diabetes and hypertension can make Ward more susceptible to serious illness

should he contract COVID-19. See People with Certain Medical Conditions, Ctrs.

for Disease Control & Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/people-with-medical-conditions.html (last visited June 29, 2021).

The record reflects, however, that Ward is receiving medical care for these

conditions. (See Medical Records, ECF No. 380).

         Ward’s generalized fear of contracting COVID-19 also does not justify

compassionate release. See Thompson, 984 F.3d at 435. There is currently one

confirmed case at FPC Montgomery amongst inmates. See COVID-19 Cases,

Federal Bureau of Prisons, https://www.bop.gov.coronavirus/ (last visited June 29,

2021).     In his Reply, Ward notes that, at the time of the Government’s Response,

Ward was located at the Residential Reentry Management field office, wherein the

BOP does not track the number of inmates with positive COVID-19 cases. (See

Def.’s Reply, at 5-6, ECF No. 382). This Court has repeatedly recognized that the

BOP is taking significant measures to protect the health of the inmates in its



                                           -3-
charge. The record also reflects that Ward has received both doses of the Moderna

vaccine. (Gov.’s Resp., at 11, ECF no. 379). Although not 100% effective at

preventing COVID-19 infection, the vaccine substantially reduces the risk of serious

illness or death from COVID-19, even in patients with high-risk medical conditions.

See United States v. Schad, No. 2:17-225-3, 2021 WL 1845548, at *3 (S.D. Tex. May

5, 2021). Therefore, the Court finds that Ward’s claims, and generalized concerns of

contracting COVID-19, are not an “extraordinary and compelling reason” under 18

U.S.C. § 3582(c)(1)(A) justifying his release.

      The § 3553(a) factors also disfavor a sentence reduction. See 18 U.S.C. §

3553(a). Ward was convicted of count one in the indictment. He had a total offense

level of 33 and a criminal history category of II. (Presentence Investig. Report

(“PSR”), at ¶¶ 80, 91, at 14, 18, ECF No. 278). The PSR reflects that he has

multiple prior drug convictions. (See id. at ¶¶ 83-88, at 17-18). Requiring Ward “to

serve the remainder of his sentence would ‘provide just punishment for the offense’

and ‘afford adequate deterrence to criminal conduct.’” Chambliss, 948 F.3d at 694;

see also 18 U.S.C. § 3553(a)(2)((A), (B). To prematurely release Ward would

potentially create an unwarranted disparity “among defendants with similar

records who have been found guilty of similar conduct.” See 18 U.S.C. § 3553(a)(6).

For all these reasons, the Court finds that a reduction in Ward’s sentence would not

reflect the gravity of his offense, nor provide adequate deterrence thereto.3



3The Court notes that Ward asserts an Eighth Amendment violation. (See Def.’s
Reply, at 6, ECF No. 382). Ward states that “prison officials may [not] be
deliberately indifferent to the exposure of inmates to a serious, communicable
                                           -4-
      Accordingly,

      IT IS THEREFORE ORDERED AND ADJUDGED that the [371] Motion

for Compassionate Release filed by the defendant, Michael Todd Ward, is DENIED.

      SO ORDERED AND ADJUDGED this the 29th day of June, 2021.


                                                 s/   Louis Guirola, Jr.
                                                 LOUIS GUIROLA, JR.
                                                 UNITED STATES DISTRICT JUDGE




disease on the ground that the complaining inmate shows no serious current
symptoms.” (Id.) (quoting Helling v. McKinney, 509 U.S. 25, 33 (1993)). An “official
acts with deliberate indifference only if ‘the official knows of and disregards an
excessive risk to inmate health or safety; the official must . . . be aware of facts from
which the inference could be drawn that a substantial risk of serious harm exists,
and he must . . . draw the inference.’” Lewis v. Goodwin, 810 F. App’x 332, 333 (5th
Cir. 2020) (per curiam) (quoting Farmer v. Brennan, 511 U.S. 825, 837 (1994)).
Ward’s allegations do not demonstrate deliberate indifference. Nonetheless, Ward’s
Eighth Amendment claim is beyond the scope of the inquiry pertinent to
compassionate release. See United States v. Sanchez-Rodriguez, 2020 WL 5057447,
at *3 n.5 (N.D. Tex. Aug. 27, 2020) (citing Melot v. Bergami, No. 19-50436 2020 WL
4782058, at *2 (5th Cir. 2020)).
                                           -5-
